Title: To James Madison from Tobias Lear, 29 May 1801
From: Lear, Tobias
To: Madison, James


Dear Sir,Alexandria May 29th. 1801.
The Vessel in which I have engaged my passage from this place to St. Domingo, will be ready to sail on tuesday; and if she should be delay’d beyond that time, it will be at my expense. If it should be convenient for you to have my instructions prepared by Mond[a]y, I will be in the City on that day and receive them. I presume you will either hear from Mr. Thornton before that time, or that he will be in the City. The only points which at this moment occur to me are, that in my instructions, the Consulate powers may be recognized, as my Commission bears another title: and also that I should have the Consulate powers at Cape Francois (or Port Liberty) &c. as is usual, otherwise any emoluments to be derived from my Office might be only expectation.
As the mail is just closing for the City I can only add assurances of my most perfect respect & consideration
Tobias Lear.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). Docketed by Wagner.


